Citation Nr: 0727764	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include residuals of myocardial infarction. 
 
2.  Entitlement to service connection for hypertensive 
vascular disease. 
 
3.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2004 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that denied service connection for heart disease, to 
include residuals of myocardial infarction, hypertensive 
vascular disease, and entitlement to a permanent and total 
disability rating for pension purposes. 

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he entered service with an enlarged 
heart and a heart murmur that were aggravated by the rigors 
of active duty.  He asserts that he now has heart disease, 
including residuals of two myocardial infarctions, and 
hypertension as a result thereof for which service connection 
should be granted.  He also maintains that he is entitled to 
a nonservice-connected pension because he is totally disabled 
and unable to secure or maintain any gainful employment due 
to nonservice-connected disabilities.

Review of the record discloses that no cardiac abnormality 
was noted on service entrance examination report in August 
1968.  The appellant was shown to have been treated for 
complaints of sharp chest pain on several occasions in 
October 1969, and was afforded electrocardiogram and chest X-
ray which were interpreted as normal.  No heart disease was 
found.  However, on service discharge examination report 
dated in December 1969, the veteran was noted to have a grade 
II/VI systolic murmur at the apex without radiation.  This 
was noted in the summary of defects as a functional heart 
murmur.  A blood pressure reading of 120/78 was recorded at 
that time.  

A VA discharge summary dated in January 2004 reflects that 
the veteran was hospitalized for congestive heart failure due 
to hypertensive cardiomyopathy.  It was noted at that time 
that he had a history of two myocardial infarctions, one at 
age 21, and another in 2000, as well as poorly controlled 
hypertension.  In the Informal Hearing Presentation dated in 
May 2007, the representative pointed out that the veteran had 
not been afforded a VA examination to determine whether 
current heart disability was related to the cardiac anomaly 
detected at discharge from active duty.  It was suggested 
that a remand for further development was indicated.  The 
Board agrees that a specialist examination is warranted in 
this regard.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision." Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Additionally, the appellant has not been examined for 
nonservice-connected pension rating purposes and this must be 
accomplished.  

On his claim for benefits received in January 2004, the 
veteran noted that he had received treatment for claimed 
disabilities at VA facilities in Scranton, Pennsylvania, 
Sacramento, California and in St. Louis, Missouri.  In the VA 
hospital discharge summary dated in January 2004, it was 
recorded that the appellant had undergone cardiac 
catheterization at the Sacramento VA.  VA admission notices 
dated in 1970 and 1976 are of record indicating treatment at 
St. Louis VA Hospital and in California.  The most recent 
records at St. Louis VA date through February 14, 2005.  

Review of the record discloses that in February 2004, the RO 
contacted the Wilkes-Barre, Pennsylvania VA facility for 
records, but was informed the following month that there were 
no records there for the veteran.  The Board notes, however, 
that does not appear that no similar request was made to the 
Sacramento, California VA system.  Additionally, it is not 
shown that the veteran's records dating back to 1970 have 
been retrieved from the St. Louis VA facility.  As VA has 
notice of the existence of additional VA records, they must 
be obtained and associated with the other evidence already on 
file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  

VA outpatient clinical records dated in April 2004 indicate 
that the veteran was filling out an application for Social 
Security disability.  The RO made an inquiry in June 2005 as 
to whether he was in receipt of such benefits and the 
response was negative.  However, as it has been more than two 
years since that reply, these records should also be 
requested in case a decision has been rendered during the 
interim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the 
Social Security Administration and 
obtain a copy of the agency 
decision in the veteran's case, and 
the medical documentation relied 
upon for the award of any 
disability benefits.

2.  The appellant's VA medical 
records dating from 1970 through 
December 2003, and from March 2005 
to the present should be retrieved 
from the St. Louis VA medical 
facility and included in the claims 
folder.  Clinical records dating 
from 1970 should be requested from 
the Sacramento, California VA 
health system and associated with 
the claims folder.

3.  The appellant should be 
afforded a VA general medical 
examination for nonservice-
connected pension purposes.

4.  The appellant should be 
scheduled for an examination by a 
VA cardiologist to determine 
whether he now has cardiovascular 
disease that is related to service.  
The claims file and a copy of this 
remand should be made available to 
the examiner designated to examine 
the veteran.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  All indicated 
tests and studies should be 
performed, and all clinical 
findings should be reported in 
detail and correlated to specific 
diagnoses.  A comprehensive 
clinical history should be 
obtained.  Based on a thorough 
review of the evidence of record, 
the examiner should provide an 
opinion as to the nature and 
etiology of the heart murmur noted 
at service discharge.  The 
physician should also provide 
opinions, with complete rationale, 
as to whether it is at least as 
likely as not that a) the veteran 
clearly and unmistakably had a pre-
existing heart murmur and an 
enlarged heart at service entrance 
in September 1968, b) if so, 
whether either a heart murmur or 
enlarged heart was permanently 
increased in severity during 
service or represented no more than 
the natural progression of the 
disease process and c) the heart 
murmur noted at service discharge 
was implicated in the development 
of current heart disease and 
hypertension, or if such conditions 
were more likely of post service 
onset unrelated to service.  The 
opinions should be set forth in 
detail.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient or deficient, it 
should be returned to the examiner 
for corrective action. See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided 
with a supplemental statement of 
the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006)


